Mb. Justice Williams
delivered the opinion of the Court.
Plaintiff in error, Martin, was convicted of the crime of manslaughter, being, on date of conviction, • under the age of 18 years.
The trial judge said in his charge to the jury:
“If you find him guilty of that offense, you have nothing to do with the punishment, as the law fixes the punishment of defendant in the Tennessee Reformatory for Boys. ”
It is contended that the trial judge was in error in assuming, that the indeterminate sentence act applied, thus taldng from the jury the fixing of the term of defendant’s sentence.
By its express terms that act (Acts 1913, ch. 8) applies only to persons over 18 years of age at the' time of conviction.’
Excluded from the operation of that act, plaintiff in error was subject to have an assessment of punishment only under the law as it stood independent of or before that act was passed, in the Reform School (Acts 1907, ch. 599, sec. 4) for a term of imprisonment to be fixed by the trial jury. Shannon’s Code, sec. 7202.
The result is that plaintiff in error is entitled to a remand for a new trial, but to no further relief. Gass v. State, 172 S. W., 305, decided at the present term, and cases there cited. Reversed and remanded.